Citation Nr: 1233543	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL) for accrued benefit purposes.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and from March 1981 to December 1988.  He died in November 2002.  The appellant is the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The RO in Houston, Texas currently holds jurisdiction over the claim.

The issues of entitlement to service connection for lung cancer, tuberculosis and a heart condition for accrued benefit purposes have been raised by the record (see VA Form 9 received in July 2009), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues which are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death and a private medical opinion, shows that the Veteran died in November 2002 due to cerebrovascular accident with other conditions contributing to death.

2.  At the time of his death, the Veteran had no VA claims pending.

3.  In December 2002, the Veteran's surviving spouse filed a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits due to cause of the Veteran's death which was granted by a February 2003 RO rating decision.

4.  In December 2006, the appellant submitted a claim for retroactive benefits based upon a diagnosis of CLL "pursuant to laws" passed by "US District Court."

5.  The appellant filed her claim for accrued benefits more than 1 year after the Veteran's death, and the Veteran was not diagnosed with CLL or any other cancer listed as presumed due to herbicide exposure under 38 C.F.R. § 3.309(e) during his lifetime. 

6.  There is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death. 


CONCLUSION OF LAW

The eligibility criteria for entitlement to accrued benefits for service-connecting CLL have not been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.309(e), 3.816, 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to obtain retroactive compensation benefits on the theory that the Veteran had been diagnosed with CLL during his lifetime, which is entitled to presumptive service connection under 38 C.F.R. § 3.309(e) as a herbicide related disease.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death. 

The Board notes that VA has created special effective date rules in order to comply with orders of a United States district court in the ongoing class-action case Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); 32 F. Supp. 2d 1175 (N.D. Cal. 1999) ("Nehmer II").  The Nehmer stipulations were incorporated into a final regulation that became effective on September 24, 2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003).  

That regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  

A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).  CLL is not among the diseases listed as a "covered herbicide disease" under 38 C.F.R. § 3.816(b)(2).  Pursuant to the Veterans Education and Benefits Expansion Act of 2001, CLL was added as a presumptive condition associated with herbicide exposure under 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 59540 (October 16, 2003).  

In a December 1, 2005, Clarification Order, however, the District Court held that CLL was subject to the extended expiration date of the Agent Orange Act of 1991, currently set to expire in 2015.  While this decision has been appealed to the 9th Circuit, that court has denied VA's request to impose a stay on the District Court's ruling.  Hence, unless and until it is reversed, or until a legislative fix is imposed, the District Court's ruling is controlling.  This means that the specialized Nehmer effective date rules apply with respect to grants of service connection for CLL.  

In pertinent part, the specialized Nehmer effective date rules pertaining to DIC claims at 38 C.F.R. § 3.816 are as follows:

      (a) Purpose.  This section states effective-date rules required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).
      (b) Definitions. For purposes of this section--
      (1) Nehmer class member means: 
      (i) A Vietnam veteran who has a covered herbicide disease; or 
	(ii) A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease. 
      (2) Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases are: 

      (i) Type 2 Diabetes (Also known as type II diabetes mellitus or adult-onset diabetes). 
      (ii) Hodgkin's disease. 
	(iii) Multiple myeloma. 
      (iv) Non-Hodgkin's lymphoma. 
      (v) Acute and Subacute peripheral neuropathy. 
	(vi) Porphyria cutanea tarda. 
	(vii) Prostate cancer. 
	(viii) Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea). 
	(ix) Soft-tissue sarcoma (as defined in § 3.309(e)). 
	
      (c) Effective date of disability compensation.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:
	(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 
      (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if: 
      (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 
	(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 
      (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 
	(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 
      
      (d) Effective date of dependency and indemnity compensation (DIC).  If a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows:

      (1) If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. 
      (2) If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. In accordance with § 3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC. 
      (3) If the class member's claim referred to in paragraph (d)(1) or (d)(2) of this section was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 
      (4) If the requirements of paragraph (d)(1) or (d)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 

During his lifetime, the Veteran had been in receipt of awards of service connection for HIV infection and hemorrhoids.  He last filed a compensation claim with VA in November 2000 seeking a total disability rating based upon individual unemployability (TDIU).  His claim was granted in full by means of an RO rating decision dated November 19, 2000.

In pertinent part, the Veteran died in November 2002 with the medical evidence, to include a certificate of death and a private medical opinion, identifying the immediate cause of death as cerebrovascular accident with other conditions contributing to death including service-connected AIDS.

At the time of his death, the Veteran had no VA claims pending.

In December 2002, the Veteran's surviving spouse filed a claim of entitlement to DIC benefits.  This claim was granted in full by means of a February 2003 RO rating decision.

In December 2006, the Veteran's daughter submitted a claim for retroactive benefits based upon a diagnosis of CLL "pursuant to laws" passed by "US District Court."  The Board presumes that the appellant refers to the special Nehmer rules cited above.

However, the medical evidence of record does not show that the Veteran was diagnosed with CLL or any other cancer listed as presumed due to herbicide exposure under 38 C.F.R. § 3.309(e).  The Veteran had been diagnosed with T2N0M0 squamous cell carcinoma which originated in the right maxillary alveolar ridge.  

Currently, VA recognizes the following diseases processes presumed due to herbicide exposure:

AL amyloidosis; 
Chloracne or other acneform disease consistent with chloracne;
Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes);
Hodgkin's disease;
Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina);
All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia);
Multiple myeloma; 
Non-Hodgkin's lymphoma;
Parkinson's disease;
Acute and subacute peripheral neuropathy;
Porphyria cutanea tarda;
Prostate cancer;
Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea);
Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma; and Kaposi's sarcoma, or mesothelioma) 

Note 1: The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma, Dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma, Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma.

Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

Note 3: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 

As indicated above, the Veteran had been diagnosed with squamous cell carcinoma which, in and of itself, is not listed as a specific disease process presumed due to herbicide exposure under 38 C.F.R. § 3.309(e).  The malignancy originated in the alveolar ridge, which is defined as the bony ridge of the maxilla or the mandible that contains the alveoli of the teeth.  See http://medical-dictionary.thefreedictionary.com/alveolar+ridge.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).

The criteria of 38 C.F.R. § 3.309(e) do allow for presumptive service connection for alveolar "soft part sarcoma."  A sarcoma is defined as a group of tumors usually arising from connective tissue, although the term includes some of epithelial origin.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH, p.1485 (1994) (DORLAND'S).  Alveolar soft part sarcoma is defined as "a well-circumscribed, slow growing, painless, highly metastatic malignant neoplasm of unknown cell origin."  Id.  The term squamous carcinoma refers to carcinoma developed from squamous epithelium.  DORLAND'S at 265.  Thus, the malignancy involving the Veteran's alveolar process does not come within the definition of alveolar soft part sarcoma as it developed from squamous epithelium.  An alveolar soft part sarcoma derives from an unknown cell origin.

The criteria of 38 C.F.R. § 3.309(e) also allow for presumptive service connection for any respiratory cancer involving the lung, bronchus, larynx, or trachea.  Clearly, however, the maxilla area does not come within these respiratory systems.  Notably, presumptive service connection refers to the primary cancer cite and not to any possible metastatic sites.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).

Overall, the special Nehmer rules do not apply to the allegations on appeal as the Veteran did not manifest CLL, or any other cancer subject to presumptive service connection under 38 C.F.R. § 3.309(e), during his lifetime.

As such, this claim for accrued benefits must be denied as a matter of law as there were no claims of the Veteran pending before VA at the time of this death, and this accrued benefit claim was filed more than one year after his death.  38 U.S.C.A. § 5121(c).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is denying the claim as a matter of law.  VCAA notice is not required with this issue because this claim involves a matter that cannot be substantiated as a matter of law.  See e.g., Sabonis v. Brown, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, any discussion of VA's duties to notify and to assist the appellant, pursuant to the VCAA, for this claim is not necessary. 


ORDER

Entitlement to service connection for CLL for accrued benefit purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


